Citation Nr: 0211413	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  99-09 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for vertigo, originally 
claimed as dizzy spells.

2. Entitlement to service connection for a heart disorder.

3. Entitlement to service connection for nicotine dependence.

4. Entitlement to service connection for a lung disorder, 
claimed as secondary to nicotine dependence and smoking.

5. Entitlement to an initial disability evaluation higher 
than 30 percent for a generalized anxiety disorder.

6. Entitlement to an initial disability evaluation higher 
than 30 percent for hoarseness.

7. Entitlement to an initial disability evaluation higher 
than 20 percent for bilateral hearing loss.

8. Entitlement to an initial disability evaluation higher 
than 20 percent for the residuals of frostbite of the left 
foot.

9. Entitlement to an initial disability evaluation higher 
than 20 percent for the residuals of frostbite of the 
right foot.

10. Entitlement to an initial 
disability evaluation higher than 10 percent for tinnitus.

11. Entitlement to an effective 
date earlier than March 23, 1998, for the grant of service 
connection for a generalized anxiety disorder.

12. Entitlement to an effective 
date earlier than March 23, 1998, for the grant of service 
connection for hoarseness.

13. Entitlement to an effective 
date earlier than March 23, 1998, for the grant of service 
connection for bilateral hearing loss.

14. Entitlement to an effective 
date earlier than March 23, 1998, for the grant of service 
connection for the residuals of frostbite of the left 
foot.

15. Entitlement to an effective 
date earlier than March 23, 1998, for the grant of service 
connection for the residuals of frostbite of the right 
foot.

16. Entitlement to an effective 
date earlier than March 23, 1998, for the grant of service 
connection for tinnitus.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied entitlement to service 
connection for a nervous condition, dizzy spells, hearing 
loss, tinnitus, a heart condition, residuals of frostbite, 
and for nicotine dependence with continued tobacco use 
leading to a lung condition and hoarseness of the throat.  
The RO also found that the veteran had not submitted new and 
material evidence to reopen the previously denied claims of 
entitlement to service connection for flat feet, pain in the 
arms, and for a stomach condition.  In April 1999, however, 
the RO granted service connection for gastroesophageal reflux 
and assigned a 10 percent initial disability evaluation 
thereto.  The veteran appealed all denials as well as the 
assignment of a 10 percent initial disability evaluation for 
his stomach disorder.

The appealed issues were originally before the Board in 
December 2000.  At that time, the Board found that the 
veteran had not submitted new and material evidence to reopen 
his previously denied claims, and continued to deny 
entitlement to service connection for flat feet and pain in 
the arms.  The Board also denied entitlement to an initial 
disability evaluation higher than 10 percent for 
gastroesophageal reflux.  In reviewing the record evidence in 
December 2000, the Board determined that additional 
development was required in all claims for entitlement to 
service connection in order for VA to comply with the 
recently enacted Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  As such, the 
remaining issues on appeal were remanded to the RO.

During the course of this appeal, service connection was 
granted for a generalized anxiety disorder, hoarseness as 
secondary to service-connected gastroesophageal reflux, 
bilateral hearing loss, residuals of frostbite on both feet, 
and tinnitus.  In a March 2002 rating decision, service 
connection was granted for these disabilities effective March 
23, 1998, the date the veteran filed his current claim for 
compensation benefits.  Entitlement to service connection for 
vertigo, a heart disorder, nicotine dependence, and for a 
lung disorder as secondary to nicotine dependence was denied 
in the March 2002 rating decision.  The veteran continues his 
appeal of all issues, specifically asserting entitlement to 
service connection for vertigo, a heart disorder, nicotine 
dependence, and for a lung disorder, as well as entitlement 
to higher initial evaluations for all recently service-
connected disabilities and entitlement to earlier effective 
dates for all such disabilities.

The RO completed the development requested by the Board in 
December 2000, but continued to deny the issues on appeal.  
As such, this matter is properly before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No medical complexity or controversy is shown concerning 
the veteran's claims for service connection for vertigo, a 
heart disorder, nicotine dependence, or for a lung disorder 
claimed as secondary to nicotine dependence and smoking, as 
to require an independent medical examination.

3.  The veteran began experiencing dizzy spells on a regular 
basis over thirty years after his discharge from service.  
The diagnosis of benign positional vertigo is not medically 
related to the veteran's period of active service.

4.  The veteran does not have a diagnosed primary heart 
disease.  He is treated with medication for hypertension and 
hyperlipidemia.

5.  The veteran began smoking cigarettes prior to his period 
of active service.  He did not experience any measurable 
worsening of nicotine dependence during service.

6.  The veteran was not treated for a lung disorder in 
service.  He currently has a mild restrictive lung defect 
that has not been medically associated with his period of 
active service or to a service-connected disability.

7.  The veteran experiences occupational and social 
impairment with occasional decrease in efficiency, although 
generally functioning satisfactorily, due to such symptoms as 
depressed mood and anxiety.

8.  The veteran has hoarseness due to gastroesophageal reflux 
laryngitis with some thickening and polypoid changes to his 
vocal chords.

9.  The veteran has bilateral high frequency sensorineural 
hearing loss.  His left ear has a numeric designation of VIII 
and his right ear has a numeric designation of III using 
Table VI of 38 C.F.R. Section 4.85.

10.  The veteran has pain and cold sensitivity in both feet 
with nail abnormalities.

11.  The veteran has mild foot disabilities.

12.  The veteran has recurrent tinnitus.

13.  The evidence in this case does not show an exceptional 
or unusual disability picture with respect to any disability 
under consideration so as to render impractical the 
application of the regular schedular standards.

14.  The veteran filed his claims for service connection for 
a generalized anxiety disorder, hoarseness, bilateral hearing 
loss, the residuals of frostbite, and for tinnitus on March 
23, 1998, well over one year following his discharge from 
active service.


CONCLUSIONS OF LAW

1.  The criteria for submission of the veteran's claims for 
an independent medical examination have not been met.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 3.328, 20.901 
(2001).

2.  Vertigo, originally claimed as dizzy spells, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

3.  A heart disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

4.  Nicotine dependence was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).

5.  A lung disorder was not incurred in or aggravated by 
active service, nor was such a disorder caused by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303, 3.310 (2001).

6.  The criteria for an initial disability evaluation in 
excess of 30 percent for a generalized anxiety disorder have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.125-4.130, Diagnostic Code 9400 (2001).

7.  The criteria for an initial disability evaluation in 
excess of 30 percent for hoarseness have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.97, 
Diagnostic Code 6516 (2001).

8.  The criteria for an initial disability evaluation in 
excess of 20 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 
4.85, Diagnostic Code 6100 (2001).

9.  The criteria for an initial disability evaluation in 
excess of 20 percent for the residuals of frostbite to the 
left foot have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.16, 4.71, Diagnostic Code 5284, § 4.104, 
Diagnostic Code 7122 (2001).

10.  The criteria for an initial disability evaluation in 
excess of 20 percent for the residuals of frostbite to the 
right foot have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.16, 4.71, Diagnostic Code 5284, 
§ 4.104, Diagnostic Code 7122 (2001).

11.  The criteria for an initial disability evaluation in 
excess of 10 percent for tinnitus have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.87, 
Diagnostic Code 6260 (2001).

12.  The criteria for higher disability evaluations on an 
extraschedular basis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321(b)(1) (2001).

13.  The criteria for assignment of an effective date earlier 
than March 23, 1998, for the grant of service connection for 
a generalized anxiety disorder have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).

14.  The criteria for assignment of an effective date earlier 
than March 23, 1998, for the grant of service connection for 
hoarseness have not been met.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.400 (2001).

15.  The criteria for assignment of an effective date earlier 
than March 23, 1998, for the grant of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).

16.  The criteria for assignment of an effective date earlier 
than March 23, 1998, for the grant of service connection for 
residuals of frostbite to the left foot have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).

17.  The criteria for assignment of an effective date earlier 
than March 23, 1998, for the grant of service connection for 
residuals of frostbite to the right foot have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).

18.  The criteria for assignment of an effective date earlier 
than March 23, 1998, for the grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The veteran was notified of this regulatory 
change in the Board's December 2000 remand and more 
specifically advised of both VA's duties as well as the 
responsibilities of the veteran in a November 2001 letter 
from the RO.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
of the requirements of the VCAA specifically and in detail in 
a letter dated in November 2001.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claims.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  After reviewing 
the record, the Board finds that VA has complied with the 
VCAA's duty to assist by aiding the veteran in obtaining 
medical evidence and affording him a number of physical 
examinations.  It appears that all known and available 
medical records relevant to the issues on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.    

The Board additionally notes that the veteran and his 
representatives have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The Board remanded the service connection issues 
presented to it in December 2000, and the veteran has 
participated in the development of those claims with full 
notification of his rights and responsibilities under the 
VCAA.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  

Before addressing the merits of the veteran's claims for 
entitlement to service connection, the Board notes that in 
October 1998, the veteran's attorney at the time submitted a 
notice of disagreement on behalf of the veteran and 
requested an independent medical examination due to the 
complexity of the issues and inadequate VA examinations.  

38 C.F.R. Section 3.328 provides that, when warranted by the 
medical complexity or controversy involved in a pending 
claim, an advisory medical opinion may be obtained from one 
or more medical experts who are not employees of VA.  
Approval shall be granted only upon a determination by the 
Compensation and Pension Service that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  See also 38 C.F.R. § 20.901.  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).

The issues under consideration in this case do not pose an 
obscure or complex medical problem, nor have they generated 
any controversy in the medical community.  The issues 
remaining before the Board that were on appeal at the time 
of the request for an independent medical examination are 
whether or not (1) vertigo began in service or was 
aggravated by service, (2) a heart disorder began in service 
or was aggravated by service, (3) whether the veteran became 
nicotine dependent or increased his nicotine dependence 
during service, and (4) whether the veteran developed a lung 
disorder secondary to nicotine dependence and the continued 
smoking of cigarettes.  These are very common issues 
presented to VA and the veteran's former representative did 
not suggest any reason for calling them complex.  
Accordingly, the Board finds that there is no medical 
complexity or controversy shown concerning the veteran's 
claims for service connection for vertigo, a heart disorder, 
nicotine dependence, or for a lung disorder as secondary to 
nicotine dependence as to require an independent medical 
examination.  Therefore, the Board now turns to the issues 
regarding entitlement to service connection.
Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. 
Section 3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

The evidence of record shows that the veteran entered the 
service in December 1954, and had no complaints of or 
treatment for a heart disorder, nicotine dependence, or a 
lung disorder during his period of service.  The veteran 
complained of a dizzy spell one time during his two years in 
service, but there is no evidence of a chronic disability 
during service.  He was treated for complaints of chest 
pains and a racing heart as well as for a cough.  The 
veteran's lungs were found to be clear and chest x-rays were 
noted to be normal.  The veteran was not found to have 
vertigo, a heart disorder, or a lung disorder upon 
separation from service.

Treatment records subsequent to service show occasional 
complaints of dizziness starting in 2000, with no known 
cause, but possibly related to hypertension.  Benign 
positional vertigo has been diagnosed.  There is nothing in 
the current medical record to link the veteran's complaints 
of dizziness to his period of active service.  In December 
2001, a VA examiner opined that the veteran's vertigo began 
approximately ten years prior to the examination and had no 
relationship to active service.

The veteran has been treated with medication for 
hypertension and hyperlipidemia, but he has not been found 
to have a primary cardiac disease.  Clinical evaluation 
shows no evidence of congestive heart failure.  The veteran 
reports no history of myocardial infarction or other 
coronary problem.  His history of occasional chest pain has 
not been found to be a current disability by a health care 
professional.

The veteran reported both to VA and to examining physicians 
that he smoked cigarettes for approximately two years prior 
to his period of active service.  He also related increasing 
his use of tobacco during service because cigarettes were 
free.  The veteran has not asserted that he experienced any 
disability as a result of nicotine dependence during 
service.  He does contend, however, that he developed a lung 
disorder as a consequence of continued smoking.

The veteran is not treated for respiratory or pulmonary 
disease.  He complains of frequent coughing and occasional 
sputum production.  Upon VA examination, the veteran denied 
any fever, night sweats, weight loss or weight gain.  He was 
noted to have a clear chest with normal heart sounds.  There 
was no evidence of respiratory failure or residual of a 
malignancy.  Pulmonary function tests revealed no 
obstructive lung defect, but it was noted that the veteran 
had a mild restrictive lung defect and mild decrease in 
diffusing capacity.

Given the evidence as outlined above, the Board finds that 
although the veteran had one complaint of dizziness in 
service, his current diagnosis of vertigo is not medically 
related to that incident.  The veteran's assertion that his 
vertigo is a result of his active period of service, standing 
on its own, is not sufficient to establish a relationship 
between a current disability and a period of service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
The medical evidence shows no continuity of symptomatology 
nor does it show that the veteran's current diagnosis is 
related to his period of service.  As such, the Board denies 
the veteran's claim of entitlement to service connection for 
vertigo, originally claimed as dizzy spells.

As for the veteran's alleged heart disorder, the Board finds 
not evidence of primary cardiac disease.  Without a current 
disability, service connection cannot be granted.  The 
veteran is treated for hyperlipidemia and hypertension, but 
there is no medical evidence of a primary heart disorder.  
Consequently, the Board denies the veteran's claim of 
entitlement to service connection for a heart disorder.

The evidence shows, and the veteran does not dispute, that he 
began smoking cigarettes when he was eighteen years old, 
approximately two years prior to his induction into active 
service.  As such, the Board finds that the veteran's smoking 
was a preexisting condition upon entry into service.  
Although the veteran avers that he increased his smoking 
during service, there is nothing in the service medical 
records or subsequent medical records to suggest that the 
veteran had any measurable worsening of nicotine dependence 
during service.  Absent a showing of an increase in a 
preexisting disability during service, the Board cannot find 
that a preexisting disability was aggravated by active 
service.  Because the veteran did not become dependent upon 
nicotine in service, did not experience a worsening of such 
dependence during service, and is not currently shown to have 
a dependence caused by his period of active service, the 
Board denies the veteran's claim of entitlement to service 
connection for nicotine dependence.

As for the veteran's claim of entitlement to service 
connection for a lung disorder, the Board notes that the 
veteran contends that any lung disorder he may have is the 
result of his years of cigarette smoking.  Because service 
connection for nicotine dependence is denied, the Board 
considered service connection for a lung disorder on a direct 
basis.  Specifically, the evidence of record shows that the 
veteran has a mild lung defect and a mild decrease in 
diffusing capacity.  This current diagnosis has not been 
medically related to the veteran's period of active service 
in the 1950's or to any service-connected disability.  
Accordingly, service connection for a lung disorder, directly 
and as secondary to a service-connected disability, is 
denied.

Higher Initial Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

I.  Generalized Anxiety Disorder

The veteran's generalized anxiety disorder has been 
evaluated using Diagnostic Code 9400 of 38 C.F.R. 
Section 4.130, which sets forth the criteria for evaluating 
a generalized anxiety disorder using a general rating 
formula for mental disorders outlined in Diagnostic Code 
9440.  The general rating formula for mental disorders is as 
follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships...........................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The evidence of record shows that the veteran does not 
require any treatment for a psychiatric disorder, continues 
to work on a part-time basis managing an apartment complex, 
and has only minimal social impairment due to complaints of 
anxiousness.  At VA examination in December 2001, the 
veteran showed signs of both anxiety and depression.  A 
Global Assessment of Functioning score of 60 was assigned 
and treatment was recommended.  Upon VA examination in June 
2002, however, the veteran reported that his psychiatric 
condition was stable and that treatment was not required.

Following a complete review of the evidence, the Board finds 
that at no time since the veteran requested service 
connection for nervousness in March 1998, has there been 
evidence of reduced reliability and productivity due to such 
symptoms as a  flattened affect, irregular speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, memory impairment, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, or difficulty in establishing and maintaining 
effective work and social relationships.  Thus, the criteria 
for a 50 percent disability evaluation for a generalized 
anxiety disorder have not been met.  In fact, the Board 
finds that the 30 percent disability evaluation assigned 
under Diagnostic Code 9400 is quite generous as the veteran 
shows continued reliability in a work-setting, maintains 
personal relationships and generally functions 
satisfactorily.  His symptoms are mild and the veteran has 
most recently described them as stable.  Consequently, the 
Board denies the veteran's request for a higher initial 
disability evaluation for a generalized anxiety disorder.  
The Board also finds no evidence to suggest the need for 
staged ratings with regard to the veteran's psychiatric 
disorder.

I.  Hoarseness

The veteran's hoarseness, which has been attributed to his 
gastroesophageal reflux, has been evaluated using the 
criteria of 38 C.F.R. Section 4.97, Diagnostic Code 6516, 
which allows for the assignment of disability evaluations 
for chronic laryngitis.  Specifically, a 10 percent 
evaluation is assigned when there is evidence of hoarseness 
with inflammation of cords or mucous membranes, and a 30 
percent evaluation is assigned when there is evidence of 
hoarseness with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
An evaluation higher than 30 percent is not available for 
assignment under Diagnostic Code 6516; however, a 60 percent 
evaluation is allowed under Diagnostic Code 6519 when a 
veteran experiences a constant inability to speak above a 
whisper.  Diagnostic Code 6518 allows for the assignment of 
a 100 percent disability evaluation when a veteran has had a 
total laryngectomy and Diagnostic Code 6519 allows for the 
assignment of a 100 percent disability evaluation when a 
veteran has a constant inability to communicate by speech.

The evidence of record shows that the veteran has complaints 
of hoarseness.  There is no assertion and/or finding that he 
is limited to speaking in a whisper.  Clinical testing shows 
some thickening and polypoid changes to his vocal chords and 
he is treated with medication for his gastroesophageal 
reflux, the condition which causes the hoarseness.

After reviewing the record in its entirety, the Board finds 
that the criteria for an initial disability evaluation 
higher than 30 percent for hoarseness have not been met as 
there is no suggestion that the veteran speaks only in a 
whisper and he has not required a laryngectomy.  The 
criteria for a 30 percent evaluation set forth in Diagnostic 
Code 6516 accurately describe the veteran's disability at 
all times since the filing of his claim.  As such, the 
veteran's request for a higher initial disability evaluation 
for hoarseness is denied and there is no need for staged 
ratings with regard to this disability.

III.  Hearing Loss

Diagnostic Code 6100 sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 
38 C.F.R. Section 4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table VI 
to find the numeric designation, then the designations are 
matched with Table VII to find the percentage evaluation to 
be assigned for the hearing impairment.  38 C.F.R. 
Section 4.86(b) allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when the puretone threshold at 1000 Hertz is 30 decibels or 
less and the threshold at 2000 Hertz is 70 decibels or more.  
Under these circumstances, the designation most favorable to 
the veteran is selected and then elevated to the next higher 
Roman numeral.

The veteran has longstanding bilateral high frequency 
sensorineural hearing loss attributed to acoustic trauma in 
service.  Audiometric testing performed in January 2002 
showed that he had puretone thresholds in the left ear at 
1000, 2000, 3000, and 4000 Hertz of 25, 70, 105, and 85 
decibels respectively; the average threshold for the left ear 
was 71 decibels and the veteran had a 66 percent speech 
recognition score in that ear.  In the right ear at the same 
levels, the veteran had puretone thresholds of 20, 50, 85, 
and 80 decibels respectively; the average threshold for the 
right ear was 59 decibels and the veteran had 84 percent 
speech recognition in that ear.

Given the evidence of record, the Board finds that the 
veteran's left ear receives a designation of VII using Table 
VI and a designation of VI using Table VIA.  As such, the 
Board has selected designation VII as more favorable to the 
veteran and elevated it to a designation of VIII using the 
instruction of 38 C.F.R. Section 4.86(b).  The designation 
for the right ear is a III using Table VI; Table VIA is not 
available for use in determining the veteran's right ear 
designation.  Consequently, Table VII assigns a rating of 20 
percent for the combination of designations VIII and III.  
Therefore, the Board finds that the criteria for a higher 
initial disability evaluation for bilateral hearing loss have 
not been met and the veteran's appeal is denied.

IV.  Residuals of Frostbite

Cold injury residuals are evaluated using the criteria of 38 
C.F.R. Section 4.104, Diagnostic Code 7122, as well as under 
various other diagnostic codes based on functional loss of 
the affected part and then combined in accordance with 38 
C.F.R. Sections 4.25 and 4.26.  Diagnostic Code 7122 allows 
for the assignment of a 30 percent evaluation when there is 
evidence of arthralgia or other pain, numbness or cold 
sensitivity plus two or more of the following:  tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, and x-ray abnormalities such as 
osteoporosis, subarticular punched out lesions, or 
osteoarthritis.  A 20 percent evaluation is assigned when 
there is arthralgia or other pain, numbness or cold 
sensitivity plus one of the above listed abnormalities.

Because the veteran's frostbite was on his feet, his 
residuals have also been evaluated using the criteria of 38 
C.F.R. Section 4.71a, Diagnostic Code 5284, which allow for 
assignment of a 30 percent disability evaluation for severe 
foot injuries, a 20 percent evaluation for moderately severe 
foot injuries, and a 10 percent evaluation for moderate foot 
injuries.  Mild foot injuries are rated as noncompensable.

The veteran asserts that his feet stay cold and sore and are 
frequently painful at night.  Treatment records show that the 
veteran is treated for dry, cracking skin on his feet as he 
has dermatophytosis.  He also has webspace scaling, 
callosities, and toenail infections.  There have been no 
clinical findings of tissue loss, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray abnormalities.

Upon examination in December 2001, the veteran reported that 
he wore extra socks at night, but did not require treatment 
for the residuals of frostbite.  He also related that his 
foot disability did not interfere with his daily activities.  
No parasthesias were noted, but his skin was somewhat dry and 
there was mild exfoliation.  The veteran's feet did not 
appear to have any other skin changes and his pulses were 
intact as was sensation.  The examiner noted that the veteran 
had a history of dermatophytosis for which he used over-the-
counter medication periodically between the toes for 
exfoliation.

Given the evidence as outlined above, the Board finds that 
the criteria for a 20 percent evaluation for each foot under 
Diagnostic Code 7122 have been met as the veteran has pain 
and cold sensitivity with nail abnormalities.  A 30 percent 
evaluation is not appropriate for assignment as there is no 
evidence of tissue loss, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities.  Because 
the veteran's foot disabilities do not interfere with his 
daily activities, the Board finds that they are mild 
disabilities, warranting only noncompensable evaluations 
under Diagnostic Code 5284.  As such, the 20 percent 
evaluations assigned to each of the veteran's foot 
disabilities are appropriate and the veteran's appeal in this 
regard is denied.

V.  Tinnitus

Recurrent tinnitus is evaluated as 10 percent disabling under 
38 C.F.R. Section 4.87, Diagnostic Code 6260.  A higher 
evaluation is not available under VA's schedule of ratings.  
Because the evidence reveals that the veteran has recurrent 
tinnitus, the Board finds that the 10 percent evaluation 
assigned thereto is accurate and the veteran's request for a 
higher disability evaluation for tinnitus is denied.

VI.  Extraschedular Evaluations

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  The Board notes that 
"[a]n exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

The record clearly shows that the veteran continues to work 
as an apartment manager on a part-time basis and that none of 
his disabilities require frequent hospitalizations.  His 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  Additionally, the veteran has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings, and the Board 
has been similarly unsuccessful.  The Board does not doubt 
that limitation caused by the veteran's various disabilities 
would have an adverse impact on employability; however, loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations assigned in this decision adequately 
reflect the clinically established impairments experienced by 
the veteran.

Earlier Effective Dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

The veteran was discharged from service in December 1956.  He 
filed his original application for VA compensation benefits 
in January 1987 and requested service connection for the 
surgical removal of a growth on his chest.  In evaluating 
that claim, the RO addressed the issues of service connection 
for flat feet, pain in the arms, and a stomach condition.  A 
rating decision dated in July 1987 granted service connection 
for a postoperative residuals of a growth on the chest, and 
denied service connection for flat feet, pains in the arms, 
and a stomach condition.

On March 23, 1998, the veteran submitted a request to reopen 
his claims of entitlement to service connection for flat 
feet, pains in the arms, and a stomach condition.  He also 
requested service connection for a nervous condition, dizzy 
spells, hearing loss, tinnitus, chest pain, a heart 
condition, residuals of frostbite, residuals of smoking, a 
lung condition, and hoarseness of the throat.  Based on this 
application, the RO developed the veteran's claims and found 
entitlement to service connection for gastroesophageal 
reflux, a generalized anxiety disorder, hoarseness, bilateral 
hearing loss, the residuals of frostbite, and for tinnitus.

Given the evidence of record, the Board finds that the 
earliest possible effective date for the award of service 
connection for a generalized anxiety disorder, hoarseness, 
bilateral hearing loss, the residuals of frostbite, and for 
tinnitus is the date the claim was filed as there was no 
evidence of record prior to that time showing entitlement.  
The veteran filed his claim on March 23, 1998.  Although the 
disabilities claimed in that request for service connection 
were present prior to that date, 38 C.F.R. Section 3.400 
requires that the effective date be the later of the two 
dates which, in this case, is the date of receipt of claim.  
Consequently, the Board finds that March 23, 1998, is the 
appropriate effective date for the award of service 
connection for a generalized anxiety disorder, hoarseness, 
bilateral hearing loss, the residuals of frostbite, and for 
tinnitus.  As such, the veteran's appeal in this regard is 
denied.


ORDER

Service connection for vertigo, originally claimed as dizzy 
spells, is denied.

Service connection for a heart disorder is denied.

Service connection for nicotine dependence is denied.

Service connection for a lung disorder, to include as 
secondary to nicotine dependence, is denied.

An initial disability evaluation higher than 30 percent for a 
generalized anxiety disorder is denied.

An initial disability evaluation higher than 30 percent for 
hoarseness is denied.

An initial disability evaluation higher than 20 percent for 
bilateral hearing loss is denied.

An initial disability evaluation higher than 20 percent for 
the residuals of frostbite of the left foot is denied.

An initial disability evaluation higher than 20 percent for 
the residuals of frostbite of the right foot is denied.

An initial disability evaluation higher than 10 percent for 
tinnitus is denied.

An effective date earlier than March 23, 1998, for the award 
of service connection for a generalized anxiety disorder, 
hoarseness, bilateral hearing loss, the residuals of 
frostbite, and for tinnitus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

